Name: 90/424/EEC: Council Decision of 26 June 1990 on expenditure in the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  EU finance;  agricultural policy;  health;  environmental policy
 Date Published: 1990-08-18

 Avis juridique important|31990D042490/424/EEC: Council Decision of 26 June 1990 on expenditure in the veterinary field Official Journal L 224 , 18/08/1990 P. 0019 - 0028 Finnish special edition: Chapter 3 Volume 33 P. 0136 Swedish special edition: Chapter 3 Volume 33 P. 0136 12EMCOUNCIL DECISION of 26 June 1990 on expenditure in the veterinary field (90/424/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas live animals and products of animal origin appear on the list in Annex II to the Treaty; whereas livestock farming and the placing on the market of products of animal origin constitute a source of income for a large part of the agricultural population; Whereas the rational development of this sector and an improvement in its productivity may be achieved by the initiation of veterinary measures aimed at protecting and raising the level of public and animal health in the Community; Whereas the pursuit of that objective necessitates the provision of Community aid for actions undertaken or intended to be undertaken; Whereas the Community is to adopt measures designed to establish the internal market progressively over a period expiring on 31 December 1992; Whereas, within that framework, the Community should make a financial contribution towards the eradication, as quickly as possible, of any outbreak of a serious infectious disease; Whereas it is also necessary to prevent and reduce, by appropriate control measures, the appearance of zoonoses which pose a threat to human health; Whereas the new control strategy postulates the suppression of internal frontier controls and the harmonization of the control system for products coming from third countries; whereas it seems appropriate to facilitate the implementation of that strategy by providing for a financial contribution by the Community towards the initiation and the development of the new strategy; Whereas the harmonization of essential requirements concerning the protection of public health, the protection of animal health and the protection of animals presupposes the designation of Community liaison and reference laboratories and the undertaking of technical and scientific actions; whereas it seems appropriate to provide for a Community financial contribution; whereas, in the field of animal protection in particular, it is desirable to create a database to gather, store and disseminate any information necessary; Whereas Community measures for the eradication of certain animal diseases already qualify for financial aid from the Community; whereas the provisions concerned include those adopted by way of Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (4), as last amended by Regulation (EEC) No 3768/85 (5), Council Directive 82/400/EEC of 14 June 1982 amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle (6), as last amended by Regulation (EEC) No 3768/85, Council Decision 89/145/EEC of 20 February 1989 introducing a Community financial measure for the eradication of contagious bovine pleuropneumonia (CBPP) in Portugal (7), Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (8), as last amended by Decision 87/488/EEC (9), Council Decision 86/649/EEC of 16 December 1986 introducing a Community financial measure for the eradication of African swine fever in Portugal (10), as last amended by Decision 89/577/EEC (11), Council Decision 86/650/EEC of 16 December 1986 introducing a Community financial mesure for the eradication of African swine fever in Spain (12), Council Decision 89/455/EEC of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention (13); whereas it is advisable that financial contributions from the Community which are intended for the eradication of the diseases referred to above continue to be governed by the Decision relating thereto; whereas, nevertheless, as concerns the additional measure for the eradication of brucellosis, tuberculosis and leucosis in cattle, as provided for in Decision 87/58/EEC (14), there would appear to be justification, in the interests of consistency, for providing for the possibility ¹ ¹ ¹ ¹ ¹ ¹ of increasing the level of the Community's financial contribution up to 50 % of the costs incurred by Member States for the slaughter of cattle; Whereas provision should be made for a Community financial measure for the eradication and monitoring of certain animal diseases; whereas all Community financial measures for the eradication and monitoring of animal diseases which involve compulsory Community budget expenditure should be brought together under one head; Whereas it is appropriate to confer upon the Commission the task of taking the necessary applicatory measures, HAS ADOPTED THIS DECISION: Article 1 This Decision lays down the procedures governing the Community's financial contribution towards: - specific veterinary measures, - inspection measures in the veterinary field, - programmes for the eradication and monitoring of animal diseases. This Decision shall not affect the option enjoyed by certain Member States of being eligible for a financial contribution by the Community of more than 50 % under Council Regulation (EEC) No 2052/88 of 24 June 1988 on the Tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing instruments (15). TITLE 1 SPECIFIC VETERINARY MEASURES Article 2 Specific veterinary measures shall include: - emergency measures; - the campaign against foot-and-mouth disease, - measures for the protection of animals, - contribution to national schemes for the eradication of certain diseases, - technical and scientific measures. Chapter 1 Emergency measures Article 3 1. The provisions of this Article shall apply in the event of the occurrence of one of the following diseases in the territory of a Member State: - rinderpest cattle plague, - sheep and goat plague, - swine vesicular disease, - blue tongue, - Teschen disease, - avian plague, - sheep pox or goat pox, - Rift Valley fever, - lumpy skin disease, - African horse sickness, - vesicular stomatitis, - Venezuelan equine viral encephalomyelitis. 2. The Member State concerned shall obtain a financial contribution from the Community for the eradication of the disease, on condition that the measures applied immediately comprise at least the isolation of the holding from the time of suspicion and, following official confirmation of the disease: - the slaughter of animals of susceptible species which are affected or contaminated or suspected of being affected or contaminated, and their destruction, and, in the case of avian plague, destruction of the eggs, - the destruction of contaminated feedingstuffs and contaminated equipment, where the latter cannot be disinfected in accordance with the third indent, - the cleaning, disinsectization and disinfection of the holdings and of the equipment on the holdings, - the establishment of protection zones, - the imposition of suitable measures to prevent the risk of the spread of infection, - the establishment of a waiting period to be observed after slaughter before re-stocking of the holding, - swift and adequate compensation of the livestock farmers. 3. The Member State concerned shall, without delay, inform the Commision and the other Member States of the measures applied in accordance with Community legislation on notification and eradication and the results thereof. The situation shall be examined as soon as possible within the Standing Veterinary Committee, hereinafter referred to as the 'Committee', set up by Decision 68/361/EEC (16). The specific financial contribution by the Community shall be decided in accordance with the procedure laid down in Article 41, without prejudice to the measures provided for in the context of the common organization of markets concerned. 4. If, in view of the development of the situation in the Community, it proves necessary to continue the measures provided for in paragraph 2, a new decision concerning the financial contribution by the Community, which might exceed the figure of 50 % laid down in the first indent of paragraph 5, may be adopted in accordance with the procedure laid down in Article 40. When this decision is adopted, any measures which the Member State concerned must take in order to ensure the success of the action may be laid down, and in particular measures other than those mentioned in paragraph 2. 5. Without prejudice to market support measures to be taken as part of the common organization of markets, the financial contribution by the Community, divided if necessary into several tranches, must be: - 50 % of the costs incurred by the Member State in compensating owners for the slaughter, destruction of animals and, where appropriate, their products, for the cleaning, disinsectization and disinfection of holdings and equipment and for the destruction of the contaminated feedingstuffs and contaminated equipment referred to in the second indent of paragraph 2, - where vaccination has been decided upon in accordance with paragraph 4, 100 % of the cost of supply of the vaccine and 50 % of the costs incurred in carrying out that vaccination. Article 4 1. Article 3 shall apply in the event of the occurrence of African swine fever or contagious bovine pleuropneumonia in the territory, or part of the territory, of a Member State which is not subject to an eradication plan for that disease in accordance with Community provisions. 2. In the event of the occurrence of Newcastle disease in the territory of a Member State, Article 3 shall apply. However, except where the Commission takes a decision in accordance with the procedure provided for in Article 41, authorizing, on certain conditions and for a limited period and a limited area, recourse to vaccination, no financial contribution by the Community will be granted for the supply of the vaccine or the carrying out of the vaccination. Article 5 1. In accordance with the procedure laid down in Article 41, the Commission, at the request of a Member State, shall add to the list in Article 3 (1) an exotic disease for which declaration is mandatory and which is likely to constitute a danger for the Community. 2. In accordance with the procedure laid down in Article 41, the list in Article 3 (1) may be supplemented in line with developments in the situation, to include diseases which must be notified in accordance with Directive 82/894/EEC and diseases which can be transmitted to fish, or amended or shortened, to take account of progress made with the measures decided at Community level to control certain diseases, classical swine fever in particular. 3. Article 3 (2) may be supplemented or amended in accordance with the procedure laid down in Article 41, in particular to take account of the inclusion of new diseases in the list in Article 3 (1), of experience acquired or of the adoption of Community provisions concerning disease control. Article 6 1. Where a Member State is directly threatened by the occurrence or the development, in the territory of an adjacent third country or Member State, of one of the diseases referred to in Article 3 (1), 4 (1) and (2) or 11 (1), it shall inform the Commission and the other Member States of the measures which it intends to adopt for its protection. 2. As soon as possible, the situation shall be examined within the Committee referred to in Article 41. In accordance with the procedure laid down in that Article, it may be decided to adopt any measures appropriate to the situation including, in particular, the establishment of a vaccination buffer zone, and to grant a financial contribution by the Community towards the measures deemed particularly necessary for the success of the action undertaken. 3. The decision referred to in paragraph 2 shall set out the eligible costs and the level of the financial contribution by the Community. Article 7 1. The Community may decide, at the request of a Member State, that the Member States should establish stocks of biological products intended for the control of the diseases referred to in Article 3 (1), Article 4 (1) (vaccines, standardized virus serotypes, diagnostic sera) and, without prejudice to the decision provided for in Article 14 (2) of Directive 85/511/EEC, Article 11 (1) of this Decision. 2. The action referred to in paragraph 1, and the rules for its implementation, particularly concerning the choice, production, storage, transport and use of such stocks, and the level of financial contribution by the Community, shall be decided in accordance with the procedure laid down in Article 41. Article 8 1. If the occurrence or the development in a third country of one of the diseases referred to in Article 3 (1), 4 (1), 5 (1) or 11 (1) may constitute a danger to the Community, the Community may give its support to control measures against that disease by supplying vaccine or by financing the acquisition of vaccine. 2. The action referred to in paragraph 1, the rules for its implementation, the conditions to which it may be subject and the level of financial contribution by the Community shall be decided in accordance with the procedure laid down in Article 41. Article 9 1. The Commission shall carry out, with the cooperation of the national competent authorities, on-the-spot checks to ensure, from a veterinary point of view, that the measures adopted have been applied. 2. Member States shall take all necessary steps to facilitate these checks, and shall, in particular, ensure that the experts have access to all information and documents necessary for assessing whether the measures have been carried out. 3. General rules for the application of this Article, particularly concerning the frequency and methods of carrying out the checks referred to in paragraph 1, the appointment of veterinary experts and the procedure which they must follow in drawing up their report, shall be adopted in accordance with the procedure laid down in Article 41. Article 10 The appropriations required for measures as referred to in this chapter shall be decided each year as part of the budgetary procedure. Chapter 2 The campaign against foot-and-mouth disease Article 11 1. The provisions of this Article shall apply in the event of the occurrence of foot-and-mouth disease in the territory of a Member State. 2. The Member State concerned shall obtain a financial contribution from the Community for the eradication of foot-and-mouth disease, on condition that the measures provided for in Article 3 (2) and the appropriate provisions of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease (17), as amended by Directive 90/423/EEC (18), are applied immediately. 3. Article 3 (3) shall apply. 4. Without prejudice to the measures to be taken in the context of the common organization of the market to support the market, the specific financial contribution under this Decision shall be equal to 60 % of the costs incurred by the Member State in: (a) compensating owners for: ii(i) the slaughter and destruction of animals, i(ii) the destruction of milk, (iii) the cleaning and disinfection of holdings, (iv) the destruction of contaminated feedingstuffs and, where it cannot be disinfected, contaminated equipment, i(v) losses incurred by farmers as a result of restrictions imposed on the marketing of livestock and pasture-fattened animals as a result of the reintroduction of emergency vaccination, in accordance with the penultimate subparagraph of Article 13 (3) of Directive 85/511/EEC; (b) Where applicable, the transport of carcases to processing plants; (c) any other measures which are essential for the eradication of the outbreak of the disease. The Commission shall, in accordance with the procedure provided for in Article 41, define the nature of the other measures referred to in (c) which may be eligible for the same financial contribution by the Community and the cases in which point (a) (v) shall apply. 5. For the first time not later than 45 days after official confirmation of the first outbreak of foot-and-mout disease, and subsequently as and when required by the turn of events, the situation shall be re-examined within the Committee referred to in Article 42. This examination shall cover both the veterinary situation and the estimated expenditure already incurred or committed. Following this examination, a new decision concerning the financial contribution by the Community, which may exceed the figure of 60 % laid down in paragraph 4, may be adopted in accordance with the procedure laid down in Article 42. This decision shall set out the eligible costs and the level of the financial contribution by the Community. In addition, when this decision is adopted, any measures which the Member State concerned must take in order to ensure the success of the action may be adopted, in particular measures other than those referred to in paragraph 2. 6. However, by way of derogation from paragraph 4, the specific financial contribution by the Community for the measures referred to in that paragraph shall be 70 % until 1 January 1995. Article 12 Any measure decided by the Community to assist the campaign against foot-and-mouth disease outside the Community, in particular measures taken pursuant to Article 6 and 8, may receive a Community financial contribution. Article 13 The measures and the rules for the implementation of the measures referred to in Article 12, the conditions to which they may be subject and the level of financial contribution by the Community shall be decided in accordance with the procedure laid down in Article 42. Article 14 Community aid may be granted to set up a Community reserve of anti-foot-and-mouth disease vaccines as provided for in Article 14 (2) of Directive 85/511/EEC. The level of Community participation and the conditions to which such participation may be subject shall be determined in accordance with the procedure provided for in Article 42. Article 15 The appropriations required for measures as specified in Articles 12, 13 and 14 shall be decided each year as part of the budgetary procedure. Should a serious outbreak of foot-and-mouth disease necessitate expenditure under the provisions of this chapter in excess of the appropriations determined in accordance with the first subparagraph, the Commission will take the necessary measures within its existing powers or put forward to the budgetary authority the necessary proposals to ensure that the financial commitments in relation to Article 11 are fulfilled. The measures provided for in Article 11 shall be considered as an intervention within the meaning of Article 3 (1) of Regulation (EEC) No 729/70. Chapter 3 Protection of animals Article 16 The Community shall make a financial contribution to the establishment of an information policy in the field of animal protection, including: - the installation and development of a system, including an appropriate database for gathering and storing all information relating to Community legislation concerning the protection of animals kept for farming purposes, the protection of animals during transport and the protection of animals for slaughter, and for disseminating such information to the competent authorities, producers and consumers, - the performance of studies necessary for the preparation and development of legislation in the field of animal protection. Article 17 The measures referred to in Article 16, the rules for their implementation and the level of financial contribution by the Community shall be decided in accordance with the procedure laid down in Article 41. Article 18 The appropriations required for measures as specified in this chapter shall be decided each year as part of the budgetary procedure. Chapter 4 Technical and scientific measures Article 19 The Community shall undertake, or assist the Member States in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation. Article 20 The measures referred to in Article 23, the rules for their implementation and the level of financial contribution by the Community shall be decided upon in accordance with the procedure laid down in Article 41. Article 21 The appropriations required for the measures provided for in this chapter shall be decided each year as part of the budgetary procedure. TITLE II Programme for the eradication and monitoring of animal diseases Article 22 1. Community financial participation in the eradication of bovine brucellosis, tuberculosis and leucosis shall - without prejudice to the provisions of Article 25 (1) - be fixed by: - Directive 77/391/EEC, - Directive 82/400/EEC, - Decision 87/58/EEC. 2. The Community financial contribution towards the eradication of bovine contagious pleuropneumonia shall be fixed by Decision 89/145/EEC. Article 23 1. The Community financial contribution towards the eradication of classical swine fever shall be fixed by Decision 80/1096/EEC. 2. The Community financial contribution towards the eradication of African swine fever shall be fixed by: - Decision 86/649/EEC, - Decision 86/650/EEC, - Council Decision 90/217/EEC of 25 April 1990 on Community financial aid for the eradication of African swine fever in Sardinia (19). 3. The Community financial contribution towards the eradication of ovine brucellosis shall be fixed by Council Decision 90/242/EEC of 21 May 1990 introducing a Community financial measure for the eradication of brucellosis in sheep and goats (20). 4. The Community financial contribution towards the eradication of infectious hematopoeitic necrosis shall be fixed, before 31 December 1990, under a Council Decision introducing a Community financial measure for the eradication of infectious salmonid hematopoeitic necrosis in the Community. Article 24 1. A Community financial measure shall be introduced for the eradication and monitoring of the diseases listed in the Annex. This list may be supplemented or amended in line with developments in the health situation in the Community on the basis of a decision of the Council, acting by a qualified majority on a proposal from the Commission. 2. Before 1 October 1990, the Council, acting by a qualified majority on a proposal from the Commission, shall lay down the Community criteria applicable to the measure referred to in paragraph 1. However, for diseases for which the Community has already laid down the Community criteria applicable to the measure to be taken, Member States may submit to the Commission a programme in accordance with paragraph 3 once notification of this Decision has been given. 3. When submitting a programme to the Commission, the Member State concerned shall supply all appropriate financial information and shall indicate in particular the total estimated annual cost of carrying out the programme. This programme, which may have been amended following the Commission's examination, shall be approved according to the procedure laid down in Article 41. 4. For each programme, the level of the Community's financial contribution, and any conditions to which it may be subject, shall be decided upon in accordance with the procedure laid down in Article 41. 5. Requests for payment shall apply to expenditure incurred by the Member State concerned during the calendar year and shall be submitted to the Commission before 1 July of the following year. 6. The Commission shall take a decision on the aid, after consulting the Committee. 7. The Commission shall make regular on-the-spot checks, with the cooperation of the national competent authorities, on the application of programmes receiving a financial contribution from the Community. 8. The Commission shall regularly, at least once a year, give information to the Member States within the Committee, on the basis of information supplied by the authorities of the Member States concerned, which shall make a detailed report to the Commission along with their requests for payment and, where applicable, on the basis of reports from experts who, having been appointed by the Commission and acting on behalf of the Community, have made on-the-spot inspections. 9. The detailed rules for the implementation of this Article shall be adopted in accordance with the procedure laid down in Article 41. Article 25 1. Notwithstanding Articles 22, 23, and 24, the level of Community financial participation for programmes relating to the diseases referred to in the said Articles shall be fixed by the Commission, according to the procedure provided for in Article 41, at 50 % of the costs incurred in the Member State by way of compensation for owners for the slaughter of cattle because of the disease concerned. 2. At the request of a Member State, the Commission shall, within the Standing Veterinary Committee, re-examine the situation with regard to the diseases covered by Articles 22, 23 and 24. This re-examination shall cover both the veterinary situation and the estimate of expenditure already committed or to be committed. Following this re-examination, any new decision on the Community's financial contribution, which may be in excess of 50 % of the costs incurred in Member States to compensate owners for slaughtering animals for the disease concerned, shall be adopted in accordance with the procedure provided for in Article 42. When this decision is adopted, any measures which the Member State concerned must take in order to ensure the success of the action may be adopted. Article 26 Estimated annual aid chargeable to the Community budget under the chapter on agricultural expenditure is ECU 70 million for the measures provided for under this Title. TITLE III VETERINARY INSPECTION Article 27 The Community shall contribute towards improving the efficiency of veterinary inspection by: - granting financial aid to liaison and reference laboratories, - making a financial contribution towards carrying out inspections aimed at the prevention of zoonoses, - making a financial contribution towards implementing the new inspection strategy consequent upon the completion of the internal market. Chapter 1 Liaison and reference laboratories Article 28 1. Any liaison or reference laboratory designated as such in accordance with Community veterinary legislation and fulfilling the duties and requirements laid down therein, may receive Community aid. 2. Arrangements for granting the aid provided for in paragraph 1, the conditions to which it may be subject and its amount, shall be determined in accordance with the procedure laid down in Article 41. 3. The appropriations required for the measures provided for in this chapter shall be decided upon each year as part of the budgetary procedure. Chapter 2 Checks aimed at the prevention of zoonoses Article 29 Once Community rules to control zoonoses have been introduced, Member States may, as part of a national plan to be approved by the Commission in accordance with the procedure laid down in Article 41, seek a financial contribution from the Community towards their control plan. Article 30 When submitting its control plan to the Commission, the Member State concerned shall supply all appropriate financial information and shall indicate in particular the total estimated annual cost of carrying out the plan. Article 31 For each national control plan, the level of financial contribution by the Community, and any conditions to which it may be subject, shall be determined in accordance with the procedure laid down in Article 41. Article 32 For the purposes of this chapter, paragraphs 5 to 8 of Article 24 shall apply. Article 33 The appropriations required for the measures laid down in this chapter shall be decided each year in the framework of the budgetary procedure. Chapter 3 New control strategy Article 34 1. Each Member State shall draw up a programme for exchanges of officials working in the veterinary sector. 2. Within the Committee, the Commission shall, along with the Member States, coordinate the programmes for exchange. 3. The Member State concerned shall take all the measures necessary for the implementation of the coordinated programmes for exchange. 4. Each year, on the basis of reports by the Member States, the implementation of the programmes for exchange shall be examined within the Committee. 5. Member States shall take account of experience acquired in order to improve and extend the exchange programmes. 6. Community financial aid may be granted with a view to promoting the smooth operation of exchange programmes notably through the further training courses referred to in Article 36 (1). The level of financial contribution by the Community, and any conditions to which it may be subject, shall be determined in accordance with the procedure laid down in Article 41. 7. For the purposes of this Article, Articles 20 and 21 shall apply. Article 35 Article 34 (6) and (7) shall apply in respect of programmes to be established under the decision provided for in Article 19 of Council Directive 89/662/EEC of 11 December 1989 on the veterinary checks applicable in intra-Community trade with a view to the completion of the internal market (21), with a view to organizing veterinary inspections at external frontiers on products introduced into the Community from third countries. Article 36 1. The Commission may, either directly or through the competent national authorities, organize refresher courses or meetings for personnel in the Member States, in particular, personnel responsible for the checks referred to in Article 35. 2. Arrangements for organizing the measures provided for in paragraph 1 and the level of the Community's financial contribution shall be established by the Commission in accordance with the procedure laid down in Article 41. Article 37 1. The introduction of systems for identifying animals and notifying diseases under legislation concerning veterinary checks in intra-Community trade in live animals, with a view to the completion of the internal market, may receive Community financial assistance. 2. Arrangements for organizing the measure provided for in paragraph 1 and the level of the Community's financial contribution shall be established by the Commission after consultation of the Committee. Article 38 1. Should a Member State experience, from a structural or geographical point of view, staffing or infrastructure problems in implementing the new control strategy brought about by the completion of the internal market for live animals and products of animal origin, it may, for a transitional period, obtain Community financial assistance which is progressively reduced. 2. The Member State concerned shall submit to the Commission a national programme, accompanied by all the appropriate financial information, designed to improve its control system. 3. For the purposes of this Article, Article 24 (3) and 24 (5) to (8) shall apply. Article 39 The appropriations required for measures provided for in this chapter shall be decided each year as part of the budgetary procedure. TITLE IV FINAL PROVISIONS Article 40 Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (22), as last amended by Regulation (EEC) No 2048/88 (23), shall apply mutatis mutandis. Article 41 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the chairman, either on his own initiative or at the request of a Member State, to the Committee. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the Commission shall adopt the proposed measures and implement them immediately. Article 42 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the chairman, either on his own initiative or at the request of a Member State, to the Committee. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within two days. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of 15 days from the date of referral to the Council, the Council has not acted, the Commission shall adopt the proposed measures and implement them immediately. Article 43 1. Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (24), as last amended by Regulation (EEC) No 3768/85 is hereby repealed with effect from the date of notification of this Decision. In accordance with the procedure laid down in Article 41, the Commission shall determine the arrangements for defraying the measures for vaccination against African horse sickness from 1 September 1989. 2. However, decisions adopted under Decision 77/97/EEC shall remain in force. Article 44 This Decision is addressed to the Member States. Done at Luxembourg, 26 June 1990. For the Council The President M. O'KENNEDY (1) OJ No C 84, 2. 4. 1990, p. 1. (2) OJ No C 149, 18. 6. 1990. (3) OJ No C 168, 10. 7. 1990, p. 5.(4) OJ No L 145, 13. 6. 1977, p. 14.(5) OJ No L 362, 31. 12. 1985, p. 9.(6) OJ No L 173, 19. 6. 1982, p. 18.(7) OJ No L 53, 25. 2. 1989, p. 55.(8) OJ No L 325, 1. 12. 1980, p. 5.(9) OJ No L 280, 3. 10. 1987, p. 26. (10) OJ No L 382, 31. 12. 1986, p. 5. (11) OJ No L 322, 7. 11. 1989, p. 21. (12) OJ No L 382, 31. 12. 1986, p. 9. (13) OJ No L 223, 2. 8. 1989, p. 19. (14) OJ No L 24, 27. 1. 1987, p. 51.(15) OJ No L 185, 15. 7. 1988, p. 9.(16) OJ No L 255, 18. 10. 1968. p. 23.(17) OJ No L 315, 26. 11. 1985, p. 11. (18) See p. 13 of this Official Journal.(19) OJ No L 116, 8. 5. 1990, p. 24.(20) OJ No L 140, 1. 6. 1990, p. 123.(21) OJ No L 395, 30. 12. 1989, p. 13.(22) OJ No L 94, 28. 4. 1970, p. 13. (23) OJ No L 185, 15. 7. 1988, p. 1.(24) OJ No L 26, 31. 1. 1977, p. 78. ANNEX DISEASE LIST Group 1 Endemic diseases, subject to mandatory or voluntary control and/or eradication measures on a herd or flock basis - Bovine tuberculosis - Bovine brucellosis - IBR/IPV (AI + embryo units) - Ovine and caprine brucellosis (B. melitensis) - Enzootic bovine leukosis (EBL) - Aujeszky's disease - Salmonella pullorum - Salmonella gallinarum - Anthrax - Maedi/Visna and CAEV - IBR/IPV (other types of enterprise) - Johnes disease (paratuberculosis) - Mycoplasma gallisepticum Group 2 Zoonoses or epizootics not covered elsewhere - Rabies - Echinococcosis - Bovine spongiform encephalopathy (BSE) or any other slow developing disease.